                             Case 2:20-cv-08223-VBF-PVC Document 24 Filed 01/25/21 Page 1 of 7 Page ID #:164



                                       1   CRAIG J. MARIAM (SBN: 225280)
                                           cmariam@grsm.com
                                       2   DINESH JOSHI (SBN: 303275)
                                           djoshi@grsm.com
                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd Floor
                                       4   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                       5   Facsimile: (877) 306-0043
                                       6   Attorneys for Defendant
                                           TRI-VIN IMPORTS, INC.
                                       7
                                       8                          UNITED STATES DISTRICT COURT
                                       9                        CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11   VAMPIRE FAMILY BRANDS, LLC                      Case No. 2:20-cv-08223-VBF-PVC
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                              Plaintiff,           DEFENDANT TRI-VIN
                                                                                           IMPORTS, INC.’S REQUEST
      Los Angeles, CA 90071




                                      13         vs.                                       FOR JUDICIAL NOTICE IN
                                                                                           SUPPORT OF MOTION TO
                                      14   S.C. CRAMELE RECAS, S.A., TRI-                  DISMISS FOR LACK OF
                                           VIN IMPORTS, INC. and DOES 1 - 20               PERSONAL JURISDICTION
                                      15                                                   OR, ALTERNATIVELY, FOR
                                                                      Defendants.          FAILURE TO STATE A CLAIM
                                      16
                                      17
                                      18     REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S
                                      19                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                      20         Pursuant to Federal Rule of Evidence 201, defendant Tri-Vin Imports, Inc.
                                      21   (“Tri-Vin”) respectfully requests this Honorable Court take judicial notice of the
                                      22   following facts and supporting material in support of Tri-Vin’s Motion to Dismiss
                                      23   plaintiff Vampire Family Brands, LLC (“Plaintiff”).
                                      24                   LEGAL STANDARD FOR JUDICIAL NOTICE
                                      25         The standard for judicial notice is set forth in Rule 201 of the Federal Rules
                                      26   of Evidence, which allows a court to take judicial notice of an adjudicative fact not
                                      27   subject to “reasonable dispute,” either because it is “generally known within the
                                      28   territorial jurisdiction of the trial court” or it is “capable of accurate and ready

                                                                               -1-
                                                                   REQUEST FOR JUDICIAL NOTICE
                             Case 2:20-cv-08223-VBF-PVC Document 24 Filed 01/25/21 Page 2 of 7 Page ID #:165



                                       1   determination by resort to sources whose accuracy cannot reasonably be
                                       2   questioned.” (Fed. R. Evid. 201.)
                                       3         Defendant Tri-Vin seeks to have the Court judicially notice of documents
                                       4   from the United States Patent and Trademark Office (“USPTO”). The documents
                                       5   from the USPTO are documents that are publicly available from the USPTO’s
                                       6   Trademark Status & Document Retrieval website are related to Plaintiff’s alleged
                                       7   rights arising out of its asserted family of “Vampire” trademarks.
                                       8         The foregoing documents are not subject to reasonable dispute. The exhibits
                                       9   are capable of accurate and ready determination. Courts can, and regularly do, take
                                      10   judicial notice of information “made publicly available by government entities” on
                                      11   their websites. See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 922, 998 (9th Cir.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   2010) (explaining that [i]t is appropriate to take judicial notice of...information...
      Los Angeles, CA 90071




                                      13   made publicly available by government agencies....”) “[T]he Court may take
                                      14   judicial notice of records from the USPTO...” Gibson Brands, Inc. v. John Hornby
                                      15   Skewes & Co., No. CV 14-00609 DDP (SSx), 2014 U.S. Dist. LEXIS 169608, at
                                      16   *5 (C.D. Cal. Dec. 8, 2014) (citing Lee v. City of Los Angeles, 250 F.3d at 688-89)
                                      17   (applied to a motion to dismiss); see, e.g., Eakin Enters. V. Specialty Sales LLC,
                                      18   No. 11-CV-02008-LJO-SKO, 2012 U.S. Dist. LEXIS 88385, at *10-11 (E.D. Cal.
                                      19   June 25, 2012 (granting request to take judicial notice of USPTO filings because
                                      20   “judicial notice of matters of public record, including administrative records and
                                      21   procedures” is appropriate pursuant to Federal Rule of Evidence 201). This Court
                                      22   may take judicial notice of “matters of public record.” Mack v. S. Bay Beer
                                      23   Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986) (on a motion to dismiss, a court may
                                      24   properly look beyond the complaint to matters of public records and doing so does
                                      25   not convert the motion to one for summary judgment).
                                      26         Here, Plaintiff brings claims arising out of its alleged marks and rights, if
                                      27   any, concerning the term “blood” and “bloody” for alcoholic beverages—namely,
                                      28   wine. However, the cited evidence in Requests 1 through 14 below show extensive

                                                                               -2-
                                                                   REQUEST FOR JUDICIAL NOTICE
                             Case 2:20-cv-08223-VBF-PVC Document 24 Filed 01/25/21 Page 3 of 7 Page ID #:166



                                       1   third-party use of the term “blood” and/or “bloody” for alcoholic beverages—
                                       2   including wine—as referenced and incorporated in registered trademarks over the
                                       3   last thirty years.
                                       4                           REQUESTS FOR JUDICIAL NOTICE
                                       5   Request No. 1: That the USPTO issued Trademark Registration Number
                                       6                        6063993, dated May 26, 2020, for “It’s In The Blood” in
                                       7                        International Class 33 for “Distilled spirits; Wine.” (available at:
                                       8                        https://tsdr.uspto.gov/documentviewer?caseId=sn88673275&doc
                                       9                        Id=ORC20200510034043#docIndex=0&page=1.) (last visited
                                      10                        January 25, 2021). A copy of this registration is attached hereto
                                      11                        as Exhibit 1.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   Request No. 2: That the USPTO issued Trademark Registration Number
      Los Angeles, CA 90071




                                      13                        5650886, dated January 8, 2019, for “Blood Orange” in
                                      14                        International Class 33 for “Wine.” (available at:
                                      15                        https://tsdr.uspto.gov/documentviewer?caseId=sn87673626&doc
                                      16                        Id=ORC20181223034321#docIndex=0&page=1.) (last visited
                                      17                        January 25, 2021.) A copy of this registration is attached hereto
                                      18                        as Exhibit 2.
                                      19   Request No. 3: That the USPTO issued Trademark Registration Number
                                      20                        4533592, dated May 20, 2014, for “Tigers Blood” in
                                      21                        International Class 33 for “Wines.” (available at:
                                      22                        https://tsdr.uspto.gov/documentviewer?caseId=sn86088959&doc
                                      23                        Id=ORC20140520010253#docIndex=5&page=1.) (last visited
                                      24                        January 25, 2021.) A copy of this registration is attached hereto
                                      25                        as Exhibit 3.
                                      26   ///
                                      27   ///
                                      28   ///

                                                                                 -3-
                                                                     REQUEST FOR JUDICIAL NOTICE
                             Case 2:20-cv-08223-VBF-PVC Document 24 Filed 01/25/21 Page 4 of 7 Page ID #:167



                                       1   Request No. 4: That the USPTO issued Trademark Registration Number
                                       2                    5157574, dated March 7, 2017, for “Blood of Christ” in
                                       3                    International Class 33 for “Alcoholic beverages, namely, wine.”
                                       4                    (available at:
                                       5                    https://tsdr.uspto.gov/documentviewer?caseId=sn86874965&doc
                                       6                    Id=ORC20170221124927#docIndex=4&page=1.) (last visited
                                       7                    January 25, 2021.) A copy of this registration is attached hereto
                                       8                    as Exhibit 4.
                                       9   Request No. 5:   That the USPTO issued Trademark Registration Number
                                      10                    4946460, dated April 26, 2016, for “Bloodlines” in International
                                      11                    Class 33 for “Wines.” (available at:
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                    https://tsdr.uspto.gov/documentviewer?caseId=sn85699628&doc
      Los Angeles, CA 90071




                                      13                    Id=ORC20160426002352#docIndex=1&page=1.) (last visited
                                      14                    January 25, 2021.) A copy of this registration is attached hereto
                                      15                    as Exhibit 5.
                                      16   Request No. 6: That the USPTO issued Trademark Registration Number
                                      17                    4594003, dated August 26, 2014, for “Warblood” in International
                                      18                    Class 33 for “Wines.” (available at:
                                      19                    https://tsdr.uspto.gov/documentviewer?caseId=sn85947983&doc
                                      20                    Id=ORC20140826003803#docIndex=1&page=1.) (last visited
                                      21                    January 25, 2021.) A copy of this registration is attached hereto
                                      22                    as Exhibit 6.
                                      23   Request No. 7: That the USPTO issued Trademark Registration Number
                                      24                    3927975, dated March 8, 2011, for “Bloodstone” in International
                                      25                    Class 33 for “Wine.” (available at:
                                      26                    https://tsdr.uspto.gov/documentviewer?caseId=sn79084557&doc
                                      27                    Id=ORC20110308015842#docIndex=12&page=1.) (last visited
                                      28                    January 25, 2021.) A copy of this registration is attached hereto

                                                                             -4-
                                                                 REQUEST FOR JUDICIAL NOTICE
                             Case 2:20-cv-08223-VBF-PVC Document 24 Filed 01/25/21 Page 5 of 7 Page ID #:168



                                       1                  as Exhibit 7.
                                       2   Request No. 8: That the USPTO issued Trademark Registration Number
                                       3                  6115555, dated August 4, 2020, for “Newblood” in International
                                       4                  Class 32 for “Non-alcoholic beverages, namely carbonated
                                       5                  beverages, non-alcoholic fruit juice beverages, non-alcoholic
                                       6                  water-based beverages, non-alcoholic beverages flavoured with
                                       7                  tea; Non-alcoholic beverages, namely mineral and aerated
                                       8                  waters; Non-alcoholic malt-beverages; non-alcoholic wine.”
                                       9                  (available at:
                                      10                  https://tsdr.uspto.gov/documentviewer?caseId=sn79272954&doc
                                      11                  Id=ORC20200723171632#docIndex=2&page=1.) (last visited
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                  January 25, 2021.) A copy of this registration is attached hereto
      Los Angeles, CA 90071




                                      13                  as Exhibit 8.
                                      14   Request No. 9: That the USPTO issued Trademark Registration Number
                                      15                  5220425, dated June 13, 2017, for “Black Blood” in International
                                      16                  Class 33 for “Wine.” (available at:
                                      17                  https://tsdr.uspto.gov/documentviewer?caseId=sn79193699&doc
                                      18                  Id=ORC20170528104821#docIndex=2&page=1.) (last visited
                                      19                  January 25, 2021.) A copy of this registration is attached hereto
                                      20                  as Exhibit 9.
                                      21   Request No. 10: That the USPTO issued Trademark Registration Number
                                      22                  3110521, dated June 27, 2006, for “Pomorie Bear Blood” in
                                      23                  International Class 33 for “Wine.” (available at:
                                      24                  https://tsdr.uspto.gov/documentviewer?caseId=sn78550580&doc
                                      25                  Id=ORC20060627063208#docIndex=10&page=1.) (last visited
                                      26                  January 25, 2021.) A copy of this registration is attached hereto
                                      27                  as Exhibit 10.
                                      28   Request No. 11: That the USPTO issued Trademark Registration Number

                                                                           -5-
                                                               REQUEST FOR JUDICIAL NOTICE
                             Case 2:20-cv-08223-VBF-PVC Document 24 Filed 01/25/21 Page 6 of 7 Page ID #:169



                                       1                  3940014, dated April 5, 2011, for “Blood Orange Mimosa
                                       2                  Canella” in International Class 33 for “Wines.” (available at:
                                       3                  https://tsdr.uspto.gov/documentviewer?caseId=sn79082813&doc
                                       4                  Id=ORC20110405011113#docIndex=11&page=1.) (last visited
                                       5                  January 25, 2021.) A copy of this registration is attached hereto
                                       6                  as Exhibit 11.
                                       7   Request No. 12: That the USPTO issued Trademark Registration Number
                                       8                  4449146, dated December 10, 2013, for “Haunted Blood Red
                                       9                  Wine” in International Class 33 for “Wine.” (available at:
                                      10                  https://tsdr.uspto.gov/documentviewer?caseId=sn85860054&doc
                                      11                  Id=ORC20131210005037#docIndex=1&page=1.) (last visited
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                  January 25, 2021.) A copy of this registration is attached hereto
      Los Angeles, CA 90071




                                      13                  as Exhibit 12.
                                      14   Request No. 13: That the USPTO issued Trademark Registration Number
                                      15                  6206278, dated November 24, 2020, for “Bloodroot” in
                                      16                  International Class 33 for “Alcoholic beverages except beer;
                                      17                  Wine.” (available at:
                                      18                  https://tsdr.uspto.gov/documentviewer?caseId=sn88160829&doc
                                      19                  Id=ORC20201108033140#docIndex=0&page=1.) (last visited
                                      20                  January 25, 2021.) A copy of this registration is attached hereto
                                      21                  as Exhibit 13.
                                      22   ///
                                      23   ///
                                      24   ///
                                      25   ///
                                      26   ///
                                      27   ///
                                      28   ///

                                                                           -6-
                                                               REQUEST FOR JUDICIAL NOTICE
                               Case 2:20-cv-08223-VBF-PVC Document 24 Filed 01/25/21 Page 7 of 7 Page ID #:170



                                         1   Request No. 14: That the USPTO issued Trademark Registration Number
                                         2                  4200326, dated August 28, 2012, for “Bloody Point” in
                                         3                  International Class 33 for “Wines.” (available at:
                                         4                  https://tsdr.uspto.gov/documentviewer?caseId=sn85528279&doc
                                         5                  Id=ORC20120828010826#docIndex=5&page=1.) (last visited
                                         6                  January 25, 2021.) A copy of this registration is attached hereto
                                         7                  as Exhibit 14.
                                         8
                                         9                                          Respectfully submitted,
                                        10   Dated: January 25, 2021                GORDON REES SCULLY
                                                                                    MANSUKHANI, LLP
                                        11
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd Floor




                                        12                                                /s/ Craig J. Mariam
                                                                                    By:
        Los Angeles, CA 90071




                                        13                                                Craig Mariam
                                                                                          Dinesh Joshi
                                        14                                                Attorneys for Defendant
                                                                                          TRI-VIN IMPORTS, INC.
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
1225042/56046846v.1


                                                                             -7-
                                                                 REQUEST FOR JUDICIAL NOTICE
